ACCEPTED
                                                                               04-14-00921-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                        12/31/2014 11:10:31 AM
                                                                                 KEITH HOTTLE
                           NO. 04-14-00921-CV                                           CLERK



                      IN THE COURT OF APPEALS
                     FOURTH DISTRICT OF TEXAS                   FILED IN
                         SAN ANTONIO, TEXAS              4th COURT OF APPEALS
                                                          SAN ANTONIO, TEXAS
                                                        12/31/2014 11:10:31 AM
                                                           KEITH E. HOTTLE
                    IN RE: JUDITH ZAFFIRINI,                     Clerk
 Individually and as Independent Co-Executor of the Estate of Delfina E.
              Alexander, Deceased, and as Co-Trustee of the
                  Rocio Gonzalez Guerra Exempt Trust,
                                                  Relator

        From the County Court at Law No. 2; Webb County, Texas
     Cause No. 2008-PB7-000016-L2; Estate of Delfina E. Alexander,
       Deceased; and Rocio G. Guerra v. Judith Zaffirini, et al; and

  Cause No. 2013-PBA-000133-L2; Raymond De Leon, II, Trustee of the
   Delfina & Josefina Alexander Family Trust v. Judith Zaffirini, et al


                      RELATOR’S
           SUPPLEMENTAL CERTIFICATE OF SERVICE


FAUSTO SOSA                            JAVIER MONTEMAYOR
State Bar No. 18855620                 State Bar No. 14282600
attorneyfaustososa@live.com            lawjm@sbcglobal.net
101 W. Hillside Road, Suite 11c        7718 McPherson, Suite F105
Laredo, Texas 78041                    Laredo, Texas 78045
Telephone: 956.727.4477                Telephone: 956.726.8811
Telecopier: 956.727.4773               Telecopier: 956.722.0246

MANUEL R. FLORES                       ROBINSON C. RAMSEY
State Bar No. 07164500                 State Bar No. 16523700
mrflores@sbcglobal.net                 rramsey@langleybanack.com
5517 McPherson Road, #14               LANGLEY & BANACK, INC.
Laredo, Texas 78041                    745 E. Mulberry Avenue, Suite 900
Telephone: 956.728.7474                San Antonio, Texas 78212
Telecopier: 956.728.7406               Telephone: 210.736.6600
                                       Telephone: 210.735.6889

            ATTORNEYS FOR RELATOR JUDITH ZAFFIRINI
          SUPPLEMENTAL CERTIFICATE OF SERVICE

      The certificate of service stated on the foregoing documents
inadvertently omitted the Respondent, Judge Polly J. Spencer, from the
service list.

     1)    Petition for Writ of Mandamus;
     2)    Mandamus Record; and
     3)    Relator’s Motion for Emergency Stay and Temporary Relief.

      This will certify that the following documents were serve upon the
following:

James Maverick McNeel                             Via E-file and E-Service
Laura C. Mason
STRASBURGER & PRICE, LLP
2301 Broadway
San Antonio, Texas 78215
Attorneys for Raymond S. De Leon II,
Trustee of the Family Trust

Adriana Maddox                                    Via E-file and E-Service
BENAVIDES MADDOX, P.C.
1015 Scott Street
Laredo, Texas 78040
Attorneys for Raymond S. De Leon II,
Trustee of the Family Trust

Jeffrey T. Knebel                                 Via E-file and E-Service
Michael B. Knisely
OSBORNE, HELMAN, KNEBEL &
DELEERY, LLP
301 Congress Avenue, Suite 1910
Austin, Texas 78701
Attorney for Rocio G. Guerra

Thomas G. Bassler, P.C.                           Via E-file and E-Service
LAW OFFICES OF THOMAS G. BASSLER, P.C.
306 W. Sunset, Suite 119
San Antonio, Texas 78209
Attorney for Rocio G. Guerra
Rosaura "Wawi" Tijerina                         Via E-file and E-Service
ATTORNEY AT LAW
1000 Washington St Suite 2
Laredo, Texas 78040
Attorney for Defendants Alexander Residential
Development, LP, Alexander Retail Development, LP,
D&J Alexander Construction, LP, D&J Alexander
Management, LP, and Delfina and Josefina
Alexander Family Limited Partnership

Jesus M. Dominguez                               Via E-file and E-Service
201 W. Hillside Road, Suite 17
Laredo, Texas 78041
Attorney for Defendants Judith Zaffirini,
David H. Arredondo and Clarissa N. Chapa
as Attorneys-in-Fact

Victor Villarreal                                Via E-file and E-Service
Eduardo Romero
VILLARREAL & ROMERO LAW FIRM
201 W. Del Mar Blvd., Suite 15
Laredo, Texas 78045
Attorney for Defendant Delfina E. and
Josefina Alexander, LLC-1

Richard Leshin                                   Via E-file and E-Service
WELDER, LESHIN, MAHAFFEY
800 North Shoreline, Suite 300 North
Corpus Christi, Texas 78401
Attorney for Defendants

Carlos M. Zaffirini, Sr.                         Via E-file and E-Service
Guadalupe Castillo
ZAFFIRINI & CASTILLO
1407 Washington Street
Laredo, Texas 78042-0627
Of Counsel for Defendants




                                   2
J. Francisco Tamez                                        Via E-file and E-Service
KAZEN, MEURER & PEREZ, LLP
211 Calle del Norte
Laredo, Texas 78041
Attorney for Ad Litem

Julio Garcia                                              Via E-file and E-Service
THE GARCIA LAW FIRM, PLLC
5829 Northgate Lane
Laredo, Texas 78041
Attorney Ad Litem

Jose Salvador Tellez, II                                  Via E-file and E-Service
LAW OFFICE OF JOSE SALVADOR TELLEZ, II
1102 Scott Street
Laredo, Texas 78040
Guardian Ad Litem

Judge Raul Vasquez                                        Via E-file and E-Service
LAW OFFICE OF RAUL VASQUEZ
7718 McPherson Road Building F
Suite 105
Laredo, Texas 78045-2805
Telephone: 956.717.5809
Telecopier: 956.717.5907

Judge Polly Jackson Spencer                               Via E-file and E-Service
Probate County Court #1
Bexar County Courthouse
100 Dolorosa
San Antonio, Texas 78205


                                           /s/ Robinson C. Ramsey
                                           ROBINSON C. RAMSEY

W :\lbclient\160 52\00 03\L0 932095.W PD




                                             3